
	
		I
		112th CONGRESS
		2d Session
		H. R. 6542
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Richmond
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve assistance after a hurricane or major
		  disaster.
	
	
		1.Short titleThis Act may be cited as the
			 FEMA Reform Act of
			 2012.
		2.Fast
			 fundingNot later than 3 days
			 after the Federal Emergency Management Agency completes a preliminary damage
			 assessment for any State or local government, 50 percent of the amount
			 estimated for such assessment shall be released to the State or local
			 government.
		3.Hazard
			 mitigationMitigation funding
			 for a State under section 404 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5170c) shall be disseminated within areas
			 of the State in proportion to the damage of a major disaster in such
			 areas.
		4.Repair,
			 restoration, and replacement optionsIn addition to facilities covered under
			 section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5171), the President may make contributions to a State or local
			 government to repair, restore, or replace vehicles and equipment, particularly
			 vehicles and equipment used for public safety, transportation, and service. If
			 a vehicle or equipment is more than 50 percent damaged, the actual cash value
			 of such vehicle or equipment may be used to replace it.
		5.Individual and
			 household assistanceThe
			 President may provide financial assistance under section 408 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) to
			 repair permanent structures, including rental units, necessary for temporary or
			 transitional housing in the areas affected by a major disaster.
		6.Disaster response
			 and emergency personnel optionsFor any major disaster that requires
			 employees from the Federal Emergency Management Agency to be available for an
			 extended period of time in a major disaster area to assist individuals with
			 public assistance applications, the Agency shall establish a recruiting and
			 training office in such area as soon as possible to facilitate the hiring of
			 local individuals to assist with such applications.
		7.UtilitiesNot later than 180 after the date of
			 enactment of this Act, the Federal Emergency Management Agency, the Federal
			 Energy Regulatory Commission, and the Department of Energy shall evaluate and
			 complete and publish a report outlining recommendations to public and private
			 utilities, including electrical, water, sewer, and telecommunications, to
			 reduce service interruptions during and after a hurricane.
		8.DefinitionsFor purposes of this Act, the terms
			 local government, major disaster, and State have the same
			 meanings given such terms in section 102 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5122).
		
